Case 3:19-cv-01484-WHA Document 132-1 Filed 12/30/19 Page 1 of 8




             EXHIBIT 1
Case 3:19-cv-01484-WHA Document 132-1 Filed 12/30/19 Page 2 of 8
Case 3:19-cv-01484-WHA Document 132-1 Filed 12/30/19 Page 3 of 8




             EXHIBIT 2
          Case 3:19-cv-01484-WHA Document 132-1 Filed 12/30/19 Page 4 of 8


                                               OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: orain anderson
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Brooklyn,
         NY                                   from       on       or      about       (start     date)
         ___10/11/2018_______ to on or about (end date) ____10/15/2019___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/28/2019 at 18:10 (Date Signed)
                                                                   Orain anderson _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 132-1 Filed 12/30/19 Page 5 of 8




             EXHIBIT 3
          Case 3:19-cv-01484-WHA Document 132-1 Filed 12/30/19 Page 6 of 8


                                               OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Maykel Molina
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state)
         HIALEAH, FL                          from on or about (start date) ___11/1/2017_______
         to on or about (end date) ____1/31/2018___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/28/2019 at 19:21 (Date Signed)
                                                                   Maykel Molina _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 132-1 Filed 12/30/19 Page 7 of 8




             EXHIBIT 4
          Case 3:19-cv-01484-WHA Document 132-1 Filed 12/30/19 Page 8 of 8


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Athlone King
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state)
         Manchester, CT                      from on or about (start date) ___Oct-18_______ to
         on or about (end date) ____present___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/29/2019 at 7:03 (Date Signed)
                                                                   A.King _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
